t c memo united_states tax_court lee anthony baker petitioner v commissioner of internal revenue respondent docket no filed date lee anthony baker pro_se richard j hassebrock for respondent memorandum findings_of_fact and opinion ruwe judge respondent determined a deficiency and additions to tax with respect to petitioner’s federal_income_tax additions to tax_year deficiency sec_6651 sec_6651 sec_6654 dollar_figure dollar_figure dollar_figure dollar_figure the amount of any addition_to_tax pursuant to sec_6651 shall be determined pursuant to sec_6651 b and c the issues for decision are whether petitioner is entitled to a deduction of dollar_figure for expenses relating to his truck operation whether petitioner is liable for self-employment_tax of dollar_figure whether petitioner is entitled to a self-employment_tax deduction of dollar_figure and whether petitioner is liable for additions to tax under sec_6651 and and findings_of_fact some of the facts have been stipulated and are so found the stipulation of facts and the attached exhibits are incorporated herein by this reference at the time the petition was filed petitioner resided in ohio during petitioner worked as a self-employed truck driver petitioner owned a mack truck tractor which he used to haul tank trailers from a pickup site to designated destinations petitioner did not own the trailers unless otherwise indicated all section references are to the internal_revenue_code in effect for the year in issue and all rule references are to the tax_court rules_of_practice and procedure petitioner received dollar_figure in self-employment_income primarily from advantage tank lines and dollar_figure of interest_income for the taxable_year on date petitioner requested and was granted an extension of time to file his federal_income_tax return petitioner failed to file a tax_return for in respondent prepared a substitute for return sfr for on the basis of information returns filed by third-party payors with the internal_revenue_service on date respondent issued to petitioner a notice_of_deficiency for petitioner timely filed a petition disputing the determinations in the notice_of_deficiency opinion the commissioner’s determinations in a notice_of_deficiency are presumed correct and the taxpayer bears the burden of proving that the determinations are in error see rule a 290_us_111 the notice_of_deficiency allowed a standard_deduction and a personal_exemption for petitioner in some cases the burden_of_proof with respect to relevant factual issues may shift to the commissioner under sec_7491 however petitioner has not argued that the burden_of_proof should shift to respondent nor has he produced credible_evidence as required by sec_7491 therefore we hold that the burden_of_proof does not shift to respondent a income the parties stipulated that for petitioner received dollar_figure of income as a self-employed truck driver and dollar_figure of interest_income b deductions deductions are a matter of legislative grace and the taxpayer bears the burden of proving that he is entitled to any deduction claimed rule a 503_us_79 292_us_435 sec_6001 requires taxpayers to maintain records sufficient to establish the amount of each deduction see also sec_1_6001-1 income_tax regs sec_162 allows a deduction for ordinary and necessary expenses that a taxpayer pays in connection with the operation of a trade_or_business 122_tc_305 if a taxpayer establishes that an expense is deductible but is unable to substantiate the precise amount we may estimate the amount bearing heavily against the taxpayer whose inexactitude is of his own making see 39_f2d_540 2d cir the taxpayer must present sufficient evidence for the court to form an estimate because without such a basis any allowance would amount to unguided largesse 245_f2d_559 5th cir 85_tc_731 sec_274 overrides the cohan_rule with regard to certain expenses see 50_tc_823 aff’d per curiam 412_f2d_201 2d cir sec_1_274-5t temporary income_tax regs fed reg date sec_274 requires stricter substantiation for travel meals and certain listed_property sec_274 provides that no deduction shall be allowed unless the taxpayer substantiates by adequate_records or by sufficient evidence corroborating the taxpayer’s own statement the amount of the expense the time and place of the expense and the business_purpose of the expense see oswandel v commissioner tcmemo_2007_183 tax ct memo lexi sec_185 at even if such an expense would otherwise be deductible sec_274 may still preclude a deduction if the taxpayer does not present sufficient substantiation sec_1_274-5t temporary income_tax regs supra however in the alternative each element of an expenditure or use may be established by the taxpayer’s own written or oral statement containing specific information in detail as to such element combined with corroborative evidence sufficient to establish such element sec_1_274-5t and b temporary income_tax regs fed reg date sec_274 provides that no deduction shall be allowed with respect to any listed_property as defined in sec_280f unless the taxpayer meets the heightened substantiation requirements sec_280f defines listed_property to include any other_property used as a means of transportation however sec_280f provides that listed_property under sec_280f does not include property substantially_all of the use of which is in a trade_or_business of providing to unrelated persons services consisting of the transportation of persons or property for compensation or hire we find that petitioner’s truck is sec_280f property we note that sec_274 states with respect to any listed_property emphasis added therefore an expense satisfies the sec_280f exception if the expense was incurred with respect to the sec_280f property we find that petitioner’s fuel truck maintenance truck insurance truck oil changes truck storage fees truck licenses plates and the heavy highway use taxes were expenses_incurred with respect to the truck see baptiste v commissioner tcmemo_1999_96 tax ct memo lexi sec_114 at n fuel purchases in connection with sec_280f property are not subject_to the heightened substantiation requirements of sec_274 accordingly these expenses are not subject_to the heightened substantiation requirements of sec_274 at trial petitioner claimed that he incurred approximately dollar_figure of expenses related to his truck business for the taxable_year the dollar_figure included amounts allegedly paid for fuel dollar_figure truck maintenance dollar_figure truck insurance dollar_figure truck oil changes dollar_figure truck storage fees dollar_figure truck license plates dollar_figure and heavy highway use taxes dollar_figure he also claimed travel_expenses dollar_figure petitioner provided no documentation to support any of the expenses he claimed to have incurred petitioner credibly testified and respondent does not dispute that he was employed as an independent truck driver delivering fuel for advantage tank lines petitioner testified that he estimated that he drove approximately big_number miles in we believe that petitioner must have incurred some expenses in transporting the fuel at trial respondent we note that petitioner’s travel_expenses do not satisfy the sec_280f exception petitioner filed for bankruptcy in in the process of losing his home in petitioner lost all of his records related to his truck operation petitioner ceased his truck operation after date acknowledged that the tax in the notice_of_deficiency was based on petitioner’s gross_receipts respondent did not allege that advantage tank lines reimbursed petitioner for any of his claimed expenses we found petitioner to be a credible witness however all of his figures were based on rough estimates that were made years after the fact without documentation applying the cohan_rule we bear heavily against the taxpayer whose inexactitude is of his own making cohan v commissioner f 2d pincite petitioner’s estimate that he incurred dollar_figure of fuel expenses was based on his estimate that he drove big_number miles and that his truck got approximately dollar_figure miles per gallon the u s energy information administration reports that the average price per gallon including taxes of on-highway diesel_fuel in was dollar_figure therefore petitioner’s testimony indicates he spent approximately dollar_figure on fuel we believe petitioner drove a substantial number of miles in however without any documentation to support his testimony we find that petitioner is entitled to a deduction of only dollar_figure for fuel expenses petitioner estimated that he incurred truck insurance expenses of dollar_figure we find that petitioner is entitled to a deduction of dollar_figure for insurance petitioner claimed he incurred oil change expenses of dollar_figure we find that petitioner is entitled to a deduction of dollar_figure for oil change expenses petitioner claimed he paid dollar_figure for truck license plates we hold that petitioner is entitled to a deduction of dollar_figure for license expenses we find that petitioner did not present sufficient evidence to substantiate the maintenance storage taxes and travel_expenses that he alleged he incurred accordingly we hold that petitioner is not entitled to a deduction for these expenses c self-employment_tax sec_1401 imposes a tax on self-employment_income of every individual self-employment_income is defined as the net_earnings_from_self-employment derived by an individual during any taxable_year sec_1402 the term net_earnings_from_self-employment is defined as the gross_income derived by an individual from any trade_or_business carried on by such individual less the deductions which are attributable to such trade_or_business sec_1402 individuals whose net_earnings_from_self-employment equal or exceed dollar_figure during the taxable_year are required to report such income sec_6017 the notice_of_deficiency determined that petitioner was liable for self- employment_tax of dollar_figure and allowed a self-employment_tax deduction of dollar_figure we have found that petitioner is entitled to additional deductions that respondent had disallowed in the notice_of_deficiency accordingly this will change the amounts of petitioner’s self-employment_tax and the self- employment_tax deduction d additions to tax respondent determined that petitioner is liable for additions to tax pursuant to sec_6651 and and respondent has the burden of production with respect to these additions to tax see sec_7491 to meet this burden respondent must produce evidence showing that the additions to tax are appropriate see id 116_tc_438 once respondent satisfies this burden petitioner has the burden_of_proof with respect to exculpatory factors such as reasonable_cause see higbee v commissioner t c pincite sec_6651 sec_6651 imposes an addition_to_tax when a taxpayer fails to file a timely return unless the taxpayer establishes that the failure was due to reasonable_cause and not willful neglect the addition_to_tax is equal to of the amount_required_to_be_shown_as_tax on the delinquent_return for each month or fraction thereof during which the return remains delinquent up to a maximum addition of for returns more than four months delinquent id petitioner did not file a federal_income_tax return for thus we find that respondent has met his burden of production petitioner has not provided evidence sufficient for us to find that his failure_to_file a return was due to reasonable_cause accordingly we hold that petitioner is liable for the addition_to_tax under sec_6651 sec_6651 sec_6651 imposes an addition_to_tax for failure to timely pay the amount of tax shown on a return unless the taxpayer establishes that the failure was due to reasonable_cause and not willful neglect the addition is calculated as of the amount shown as tax on the return but not paid with an additional for each month or fraction thereof during which the failure to pay continues up to a maximum of id under sec_6020 when a taxpayer fails to file a return required_by_law the commissioner acting for the secretary_of_the_treasury may make a return from such information as he can obtain under sec_6651 any return so made is treated as the taxpayer’s return for purposes of determining the amount of the addition under sec_6651 the amount of the addition_to_tax under sec_6651 reduces the amount of the addition_to_tax under sec_6651 for any month for which an addition_to_tax applies under both paragraphs sec_6651 petitioner failed to file a federal_income_tax return for pursuant to sec_6651 the sfr made by respondent is treated as petitioner’s tax_return petitioner failed to pay the amount of tax shown on his sfr for therefore respondent has met his burden of production petitioner has not provided evidence sufficient for us to find that his failure to pay was due to reasonable_cause accordingly we hold that petitioner is liable for the addition_to_tax under sec_6651 sec_6654 sec_6654 imposes an addition_to_tax when a taxpayer fails to pay a required_installment of estimated income_tax each required_installment is equal to of the required_annual_payment sec_6654 the required_annual_payment is equal to the lesser_of of the tax_shown_on_the_return for the taxable_year or if no return is filed of the tax for that year or of the tax_shown_on_the_return if any for the preceding_taxable_year sec_6654 pursuant to this opinion the amount of tax required to be shown on the return for will be reduced see sec_6651 petitioner’s federal_income_tax return for the taxable_year reported an income_tax_liability of dollar_figure we have held that petitioner is entitled to additional deductions that were not allowed in the notice_of_deficiency however even with the additional deductions petitioner will have a substantial tax_liability for petitioner did not make any estimated payments of tax for the taxable_year accordingly petitioner did not make the required_annual_payment respondent has met his burden of production for the sec_6654 addition_to_tax the sec_6654 addition_to_tax is mandatory unless the taxpayer establishes that one of the exceptions in sec_6654 applies verduzco v commissioner tcmemo_2010_278 tax ct memo lexi sec_318 at citing 91_tc_874 petitioner has not shown that any of the statutory exceptions under sec_6654 applies accordingly we hold that petitioner is liable for the addition_to_tax under sec_6654 in reaching our decision we have considered all arguments made by the parties and to the extent not mentioned or addressed they are irrelevant or without merit petitioner filed a joint federal_income_tax return for the taxable_year to reflect the foregoing decision will be entered under rule
